

117 HR 2633 IH: To amend the Internal Revenue Code of 1986 to increase and expand the credit for carbon oxide sequestration.
U.S. House of Representatives
2021-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2633IN THE HOUSE OF REPRESENTATIVESApril 16, 2021Mr. Schweikert (for himself, Mr. Wenstrup, and Mrs. Miller of West Virginia) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase and expand the credit for carbon oxide sequestration.1.Improvements to credit for carbon oxide sequestration(a)Increase in applicable dollar amountSection 45Q(b)(1)(A) of the Internal Revenue Code of 1986 is amended—(1)in clause (i)(I) and (ii)(I), by striking $50 and inserting $85, and(2)in clause (i)(II) and (ii)(II), by striking $35 and inserting $50. (b)Repeal of placed-In-Service deadline; expansion of facilities to which credit appliesSection 45Q(d) of such Code is amended to read as follows:(d)Qualified facilityFor purposes of this section, the term ‘qualified facility’ means any industrial facility or direct air capture facility which captures—(1)in the case of a facility which emits not more than 500,000 metric tons of carbon oxide into the atmosphere during the taxable year, not less than 10,000 metric tons of qualified carbon oxide during the taxable year which is utilized in a manner described in subsection (f)(5),(2)in the case of an electricity generating facility which is not described in paragraph (1), not less than 100,000 metric tons of qualified carbon oxide during the taxable year,(3)in the case of a direct air capture facility, not less than 10,000 metric tons of qualified carbon oxide during the taxable year, or(4)in the case of any facility not described in paragraph (1), (2), or (3), not less than 25,000 metric tons of qualified carbon oxide during the taxable year..(c)Extension of credit periodParagraphs (3)(A) and (4)(A) of section 45Q(a) of such Code are each amended by striking 12-year and inserting 20-year.(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.